                 Case 2:20-cv-00946-TSZ Document 28 Filed 09/03/20 Page 1 of 3



 1

 2

 3

 4

 5                              UNITED STATES DISTRICT COURT
                               WESTERN DISTRICT OF WASHINGTON
 6                                       AT SEATTLE

 7
         JAMES FAIRE, et al.,
 8                               Plaintiffs,
                                                                 C20-946 TSZ
 9          v.
                                                                 ORDER
10       OKANOGAN COUNTY, et al.,
11                               Defendants.

12
             THIS MATTER comes before the Court on Defendants’ Motion to Change Venue
13
     to the Eastern District of Washington, docket 16. 1 Having reviewed all papers filed in
14
     support of, and in opposition to, the motion, the Court enters the following order.
15
             Plaintiffs’ Complaint alleges that “all acts complained of occurred in the Eastern
16
     District of Washington.” Complaint, docket 1 at ¶ 2.1. Venue is proper in the Eastern
17
     District of Washington because a majority of Defendants reside there and the acts
18
     complained of occurred there. 28 U.S.C. § 1391(b).
19

20

21
     1
    Defendants also filed the same motion at docket 19 with a different noting date. That motion is stricken
22 as moot.


23

     ORDER - 1
              Case 2:20-cv-00946-TSZ Document 28 Filed 09/03/20 Page 2 of 3



 1         This matter relates to events that occurred in Okanogan County in June 2015.

 2 Plaintiffs’ claims focus on the arrest and prosecution of James Faire and alleged injuries

 3 and damages as a result of those events. Plaintiffs have sued Okanogan County, its

 4 Sheriff, a Deputy Sheriff, and two of its former prosecuting attorneys, for several causes

 5 of action under 42 U.S.C. § 1983 for violation of Plaintiffs’ rights under the Fourth,

 6 Sixth, and the Fourteenth Amendments to the United States Constitution. Complaint,

 7 docket no. 1, ¶ 5.1. The Complaint also alleges malicious prosecution and negligent

 8 enforcement practices. Id. at ¶¶ 5.30-5.38.

 9         The Court has discretion “to adjudicate motions for transfer according to an

10 “individualized, case-by-case consideration of convenience and fairness.” Jones v. GNC

11 Franchising, Inc., 211 F.3d 495, 498 (9th Cir 2000). The Court has considered the

12 multiple factors set forth in Jones in deciding whether to transfer on grounds of

13 convenience and in the interest of justice. In addition, the Court has weighed the public

14 interest factors. Gulf Oil Corp v. Gilbert, 330 U.S. 501, 508-509 (1947). All the acts

15 occurred in Eastern Washington and most witnesses reside there. The action has little

16 connection to the Western District and Plaintiffs’ chosen forum is entitled to less weight

17 even though Plaintiffs reside in this District. In addition, trial preparation and the actual

18 trial will focus on the collection of evidence, the defense provided to Mr. Faire, and the

19 prosecution of him in Okanogan County. The Court concludes that transfer is

20 appropriate. See Amazon.com v. Cendant Corp., 404 F. Supp. 2d 1256, 1260 (W.D.

21 Wash. 2005).

22

23

     ORDER - 2
             Case 2:20-cv-00946-TSZ Document 28 Filed 09/03/20 Page 3 of 3



 1         For the reasons stated in this Order the motion is GRANTED and this case is

 2 TRANSFERRED to the Eastern District of Washington. See 28 U.S.C. § 1404(a). See

 3 also Cruz v. Ferry County, 2020 WL 3872170 (W.D. Wash. July 9, 2020). The Clerk is

 4 directed to TRANSFER this action to the Eastern District of Washington, effective

 5 fourteen (14) days after the date of this Order.

 6         The Clerk is also directed to send a copy of this Order to all counsel of record.

 7         IT IS SO ORDERED.

 8         Dated this 3rd day of September, 2020.

 9

10

11
                                                      A
                                                      Thomas S. Zilly
                                                      United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

     ORDER - 3
